Citation Nr: 0708712	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating, or restoration of the 
prior rating, for status-post prostatectomy, currently rated 
as 40 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from July 1968 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran had a prostatectomy on November 18, 2003.  

2. The veteran's status-post prostatectomy is not manifested 
by a voiding dysfunction requiring the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.


CONCLUSION OF LAW

Reduction of the rating for status-post prostatectomy was 
proper, and the criteria for a disability rating higher than 
40 percent are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R.4.115a (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The agency of original jurisdiction (AOJ) notified the 
veteran in December 2004 of the proposal to reduce his total 
rating for prostatectomy.  Subsequently, in correspondence 
dated in August 2005, the AOJ satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  He also 
was instructed to submit any evidence in his possession that 
pertained to the claim.  Although this notice was delivered 
after the initial denial of the claim, the veteran had 
sufficient time after the notice to submit any additional 
evidence, and he was subsequently provided a personal 
hearing.  The veteran has not alleged that any prejudice 
resulted from the timing of the notice letter, and none is 
apparent from the record.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision.

The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing personal hearings, and 
providing VA examinations.  VA has satisfied its duty to 
notify and assist this veteran.

The veteran had radical prostatectomy for prostate cancer on 
November 18, 2003.  A June 2004 rating decision granted 
service connection for status-post prostatectomy and awarded 
a 100 percent rating under Diagnostic Code (DC) 7528.  The 
rating decision informed the veteran that the total rating 
would be limited to a period of 6 months post-surgery, when a 
VA examination would be conducted and a new rating percentage 
would be assigned.  

A VA examination was conducted in August 2004.  The record 
reports the veteran's history of wearing two pads a day and 
voiding every 1-2 hours and once or twice per night.  
Subsequently, in October 2004, a rating decision was issued, 
notifying the veteran of the RO's proposal to reduce his 
disability rating to 40 percent.  The veteran was given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Such evidence was not submitted; therefore, in 
December 2004, a rating decision was issued reducing the 
veteran's rating to 40 percent for voiding dysfunction, 
effective April 1, 2005.  Therefore, the procedural 
requirements of 38 C.F.R. § 3.105(e) (2006) were satisfied.  
The veteran subsequently issued timely notices of 
disagreement and Substantive Appeal with the 40 percent 
rating.  

A June 2004 VA treatment record reported the veteran's 
history of occasional leakage, which was improving but not 
completely resolved.  Subsequent VA treatment records dating 
in September and December 2004 report the veteran's history 
of sporadic, not daily, absorbent pad usage.  

The veteran had a RO hearing in January 2005.  The veteran 
initially testified that he generally changed his absorbent 
pad twice per day.  See transcript page 7.  He added that the 
frequency with which he changed pads varied day to day, 
depending on his level of exertion at work.  He stated that 
some days he would not change a pad at work, but agreed with 
his representative that it was "conceivable" that he could 
change his pad 5 or 6 times a day.  See RO hearing transcript 
page 8.  The veteran subsequently testified that he changed 
his pad more than 4 times a day on most workdays, but again 
emphasized that the frequency of pad changes varied widely.  
Id.  The veteran later stated that he felt he was in a 
"catch 22" because the improvement of his condition meant a 
reduction in his benefits.  Id. at 12.  

A hearing was held before the undersigned in January 2006.  
The veteran testified that he has leakage from sitting, 
walking, coughing, sneezing, hugging, nervousness, startling 
events, and physical exertion.  He testified that he always 
uses 2 pads a day, with normally 2 additional changes during 
the work day, and normally 1 additional change during a non-
work day.  He added that he might change his pad at work 3 
times, depending on his duties that day.  When asked to 
estimate how long a box of 50 pads would last, the veteran 
estimated that 50 pads would last from two weeks to 1 month.  
He added that he doesn't really keep track of how long a box 
of pads last, however.  

The veteran's status-post prostatectomy is rated as voiding 
dysfunction.  See DC 7528.  38 C.F.R. § 4.115a provides a 60 
percent rating for voiding dysfunction requiring the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day.  The foregoing evidence 
indicates that a 60 percent rating is not warranted.  The 
record is clear that the veteran does not require an 
appliance and that he changes his absorbent pad at least 2 
times a day.  The two hearing transcripts both report the 
veteran's testimony that he must change his pads more 
frequently when he is at work.  At the 2006 Board hearing, 
the veteran testified that he usually changes his pad 2 times 
at work, with an additional pad change at work "sometimes."  
Although the veteran testified at the 2005 RO hearing that he 
changed his pad more than 4 times a day on workdays, this 
statement is not corroborated by the 2006 testimony or 
testimony provided earlier in the 2005 RO hearing.  

The evidence generally indicates that the veteran changes his 
pad 4 times per workday.  This frequency corresponds to a 40 
percent rating.  Although the veteran has testified that 
sometimes he has to change his pad more frequently, due to 
increased exertion, stress, or emotion, "sometimes" is not 
sufficient to warrant a 60 percent rating; a 60 percent 
rating requires pad changes of more than 4 pads each day.  
Consequently, a 40 percent rating is proper.  


ORDER

An increased rating, or restoration of the prior rating, for 
status-post prostatectomy, currently rated as 40 percent 
disabling, is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


